Name: Council Regulation (EEC) No 221/93 of 1 February 1993 opening and providing for the administration of a Community tariff quota for frozen peas originating in Sweden (1993)
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 4. 2. 93 Official Journal of the European Communities No L 27/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 221/93 of 1 February 1993 opening and providing for the administration of a Community tariff quota for frozen peas originating in Sweden (1993) efficiency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of this quota may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Kingdom of Sweden was concluded on 22 July 1972 ; whereas following the accession of Spain and Portugal to the Community, an Agreement in the form of an Exchange of Letters has been concluded and approved by Council Decision 86/558/EEC (') ; HAS ADOPTED THIS REGULATION : Whereas the said Agreement provides for the opening of a 6 000-tonne Community tariff quota at a reduced rate of duty for frozen peas originating in Sweden ; whereas, therefore, the tariff quota in question should be opened for the period 1 January to 31 December 1992 ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports until the quota is exhausted ; Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community ; whereas, to ensure the Article 1 1 . From 1 January to 31 December 1993 the customs duty applicable to imports of the following products originating in Sweden, shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.0613 0710 21 00 Frozen peas originating in Sweden 6 000 6 ex 071 0 29 00 0 0 Taric code 0710 29 00 * 10 . 0 OJ No L 328, 22. 11 . 1986, p. 89. No L 27/2 Official Journal of the European Communities 4. 2. 93 2. The Protocol on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreement between the European Economic Community and the Kingdom of Sweden shall be applicable. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the request. Member States shall be informed by the Commission thereof. Article 3 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quota for such time as the residual balance of the quota volume so permits. Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with. Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Article 2 If an importer presents, in a Member State, a declaration for release for free circulation, including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corre ­ sponding to its requirements from the quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations for release for free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1993 . For the Council The President N. HELVEG PETERSEN